Citation Nr: 1343110	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a right hand disorder. 

3. Entitlement to service connection for a back disorder. 

4. Entitlement to service connection for residuals of malaria.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's brother


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office in October 2010; a transcript of which is of record. 

In a June 2011 decision, the Board denied the Veteran's claim for service connection for a right hand disorder, and it remanded the issues of service connection for PTSD, a back disorder and for residuals of malaria for additional development.  The Veteran did not appeal the Board's denial.

Service connection for PTSD and a back disorder was subsequently granted in an August 2012 rating decision, so those issues are not on appeal.  Therefore, the issue of service connection for the residuals of malaria is the sole issue on appeal.


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, VA received written notification from the Veteran's representative that he wished to withdraw his appeal for service connection for the residuals of malaria.  Therefore, no questions of fact or law remain before the Board.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

The issue of service connection for the residuals of malaria was developed for appellate consideration.  In November 2013, the Veteran withdrew his appeal.  Therefore, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for service connection for the residuals of malaria is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


